INTERVIEW SUMMARY
Claim Rejections - 35 USC § 103
Mr. Jeppsen submitted arguments as part of an interview agenda (see attachment). In response to such arguments, the examiner stated that the evidence presented as part of applicant's arguments seems to suggest that the ordinarily skilled artisan have would understand than an adequate opening must be provided when applying a housing to the radiation finder tool of Daghighian, thus allowing the beta detector 20 to remain configured to contact the tissue via membrane 38. Further, that an opening in the housing for the purposes of allowing a detected to detect radition through such opening is known from Bushberg.

Proposed Amendment(s)
Several allowable features/concepts (i.e., differences between the invention and the prior art) were generally discussed:
(1) The radiation detectors of Applicant’s invention are gamma radiation detectors while the detectors of the Daghighian reference consist of one beta radiation detector and one gamma radiation detector. The examiner suggested amending the claim to recite that the first and second radiation detectors are gamma radiation detectors.
(2a) The beta radiation detector of the Daghighian reference must be in contact with the tissue (via thin membrane 38) in order to adequately measure beta radiation (e.g., positrons), while the first detector of Applicant’s invention does not contact the tissue. For example, body 446 and/or collimator 445A extend distally beyond the first radiation detector 440A to create a space/cavity in front of the first radiation detector (see Fig. 4A). This space/cavity would prevent the tissue from contacting the first radiation detector.
(2b) Another example, window 460 is mounted in the body 460 distally relative to the radiation detectors (440A, 440B, …) such that there is a distance between the window 460 and the first radiation detector 440A (see Fig. 4A and ¶ [0047]-[0048]), thereby preventing the tissue from contacting the first radiation detector.
(3) Claim 11 was indicated as reciting allowable subject matter.
(4) Claim 20 was indicated as reciting allowable subject matter.
The examiner suggested amending claim 10 to incorporate any one of the aforementioned features/concepts; further, that the remaining may be presented in additional independent claims.
However, no agreement was reached regarding exact wording of claim language. The examiner agreed to review subsequent proposals prior to formal filing of the next response in order to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793